Case 8:19-cv-01257-JFW-PJW Document 63-2 Filed 01/13/20 Page 1 of 2 Page ID #:490




  1
  2
  3
  4
  5
  6
  7
  8
  9                         UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 10                              WESTERN DIVISION
 11
      Bryce Abbink, individually and on
 12   behalf of all others similarly situated,            Case No. 8:19-cv-01257-JFW-PJWx
 13
                                    Plaintiff,               [PROPOSED] ORDER
 14                                                          GRANTING MOTION FOR
 15   v.                                                     DEFAULT JUDGMENT
                                                             AGAINST LEND TECH LOANS,
 16   Experian Information Solutions, Inc.,                  INC.
 17   an Ohio corporation, Lend Tech
      Loans, Inc., a California corporation,                 Hon. John F. Walter
 18   and Unified Document Services, LLC,
 19   a California Limited Liability                         Complaint Filed: June 21, 2019
                                                             Pretrial Conf.: June 12, 2020
      Company,
 20                                                          Trial Date: June 23, 2020
                                 Defendants.
 21
 22
 23
 24
 25
 26
 27
 28
                [Proposed] Order Granting Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                       -1-
Case 8:19-cv-01257-JFW-PJW Document 63-2 Filed 01/13/20 Page 2 of 2 Page ID #:491




  1         Having considered the moving papers and all other matters presented to the
  2   Court, the Court finds that Plaintiff’s Motion for Default Judgment Against Lend
  3   Tech Loans, Inc. should be granted, and hereby orders as follows:
  4         1.     The Motion is GRANTED.
  5         2.     Default Judgment is hereby entered against Lend Tech Loans, Inc.
  6         3.     Plaintiff is awarded damages in the sum of $2,000.
  7         4.     Pursuant to L.R. 55-3, Plaintiff is awarded attorneys’ fees in the sum of
  8                $400.
  9
 10   IT IS SO ORDERED.
 11
 12   Dated:
 13                                                           Hon. John F. Walter
                                                              United States District Judge
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                 [Proposed] Order Granting Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                        -2-
